Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification, page 5, line 7, “Breve Descripcion de las Figuras” has been changed to – Brief Description of the Drawings --.

The following is an examiner’s statement of reasons for allowance: The recitation of an oil separator comprising the combination of a basket frame of a plurality of arms supporting a hydrophobic mesh and an upper edge defining an opening, means for linking to other separators, a lid, floats connected to the frame, a housing for an additional float and a discharge patentably distinguishes over the prior art of record. Close prior art of record is exemplified by Degobert (cited by the applicant and described in the PCT Written Opinion) and Strauss, cited herein. Other prior art of interest includes the hydrophobic skimmers of Bhuta and Akiyama; the linkage means of Hong; and the general skimmers of O’Brien, Olsen, Schmidt and Clukies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778